In a proceeding pursuant to article 78 of the CPLR to review a determination by the City Rent and Rehabilitation Administrator of the City of New York that certain housing accommodations are subject to rent control and are not qualified for decontrol, the Administrator appeals from a judgment of the Supreme Court, Richmond County, entered November 14, 1967, which annulled the determination and directed him to declare the subject premises decontrolled. Judg*631ment reversed, on the law, with costs, determination confirmed and proceeding dismissed on the merits, without costs. No questions of fact have been considered. In our opinion, the Administrator’s finding that the subject premises were operated as a horizontal multiple dwelling has a rational basis in the “record” (Matter of Colton v. Berman, 21 N Y 2d 322; Matter of Cuccia V. Weaver, 9 A D 2d 689). Furthermore, we believe that it is within the Administrator’s discretion to determine whether petitioners are nonprofessional landlords; and, under the circumstances herein, involving more than four rental units, his conclusion was not arbitrary or capricious. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.